DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-7 of the remarks, filed 09/16/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1- allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of method steps of acquiring a signal by the crankshaft sensor, when the crankshaft rotates in a direction during engine start-up, at each detection of one tooth of the teeth, determining a tooth time Ti elapsed since a previous tooth detection, and calculating a ratio Ri of the tooth times according to the formula Ri = (Ti-1)^2 / (Ti*Ti-2), where Ri is the ratio, Ti is the last tooth time, Ti-1 is the penultimate tooth time, and Ti-2 is the tooth time preceding the penultimate tooth time; and comparing the ratio Ri with a low threshold, indicative of the turn marker, and a high threshold, indicative of an absence of an inverted connection, wherein the ratio Ri being between the two thresholds is indicative of the inverted connection.
Claims 2-7, 9-16 and 19-22 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 8, the prior art of record neither shows nor suggests the combination of structural elements to acquire a signal, when the crankshaft rotates in a direction during engine start-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2014/0232379 discloses a magnetic field sensor system with a magnetic wheel 
rotatable around a wheel axis and with magnetic sensor elements being 
arranged within a plane perpendicular to the wheel axis.

US PUB 2014/0167423 discloses a generator control system for smooth operation 
with combustion engine.
US PUB 2012/0010045 discloses a method for starting an engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858